DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 21-22, 24 re rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to claim 10 to include the equation using examples 3 and 5 as minimum and maximum values is considered new matter because there is nothing within the current specification that states that the values of example 3 and example 5 produce minimum and maximum values for the current invention.  The inclination angle according to the current specification is greater than or equal to zero and less than or equal to 3. Example 5 has an inclination angle of 1.5, which is much greater than zero.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 21-22, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 is indefinite because claim 10 states that the angle is 
    PNG
    media_image1.png
    27
    76
    media_image1.png
    Greyscale
, but then has a new equation where alpha is between 1.5 and 3.  The second equation appears to have a much narrower value for alpha in the same claim.  It is unclear what the acutal values of alpha are allowed to be.  The Examiner requests that the Applicant please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 21-22, 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hirano et al. (JP4838385 from IDS).
Regarding claim 10, Hirano discloses a double-side friction stir welding device in which a pair of rotating tools 5,6 facing each other is respectively disposed on a top-surface side and a bottom-surface side of workpieces, wherein each rotating tool includes a shoulder part 5b, 6b and a pin part 13a, b that is disposed at the shoulder part and that along with the shoulder part includes a common rotation axis, and a gripping device 7, 8 that fixes the metal sheets or the metal plates while the pair of rotating tools are moved in the welding direction while being rotated is provided (figures 5-7). 
The limitations “of a butted portion or an overlapping portion, which comprises a joint portion of two metal sheets or two metal plates; the pair of rotating tools is moved in a welding direction while being rotated at the butted portion or the overlapping portion; and while the metal sheets or the metal plates are softened by frictional heat generated between the rotating tools and the metal sheets or the metal plates, softened parts are stirred by the rotating tools to produce a plastic flow to join the metal sheets or the metal plates to each other”, “at least the shoulder parts and the pin parts are made of materials that are harder than materials of the metal sheets or the metal plates”, “the rotation axes of the pair of respective rotating tools is inclined at an inclination angle a (0) on a preceding side with respect to the welding direction from a vertical direction with respect to the metal sheets or the metal plates, the inclination angle a satisfies 
    PNG
    media_image2.png
    15
    109
    media_image2.png
    Greyscale
 Page 6 of 12JFE-456US a gap G (mm) between the shoulder parts that is formed by providing a gap g (mm) between ends of the pin parts of the pair of respective rotating tools with respect to a thickness t (mm) of each metal sheet or metal plate or a total thickness t (mm) of the overlapped metal sheets or the overlapped metal plates and a diameter D (mm) of the shoulder part of each rotating tool satisfies 

    PNG
    media_image3.png
    57
    664
    media_image3.png
    Greyscale

a rotation driving device that further rotates the pair of rotating tools in opposite directions is provided” are functional limitations and do not further limit the structure of the device.  The angles and the above equation are dependent on the material worked upon.  Hirano discloses that the tools can be angled and that the gap can be adjusted relative to the metal plates (paragraphs 0147, 0158-0160). Therefore, Hirano is capable of meeting the functional claim limitations.  As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
 
Regarding claims 21, the limitation “wherein the diameter D (mm) of each shoulder part with respect to the thickness t (mm) of each metal sheet or metal plate or the total thickness t (mm) of the overlapped metal sheets or metal plates satisfies
    PNG
    media_image4.png
    12
    135
    media_image4.png
    Greyscale
” is functional and is dependent on the material being used.  This limitation does not further limit the structure of the apparatus.
Regarding claims 22 and 24, the limitation  “wherein the gap g (mm) with respect to the thickness t (mm) of each metal sheet or metal plate or the total thickness t (mm) of the overlapped metal sheets or metal plates and the diameter D (mm) of the shoulder part of each rotating tool satisfies 
    PNG
    media_image5.png
    17
    625
    media_image5.png
    Greyscale
” is functional and is dependent on the material being used.  This limitation does not further limit the structure of the apparatus.Page 8 of 12JFE-456US

Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive.
The Applicant argues that example 3 (angle 3.0 degrees) and example 5 (angle 1.5 degrees) creates a maximum and minimum value and the expression C can be narrowed. 
The Examiner disagrees based on arguments under 112 rejection above.  
The Applicant argues that Hirano fails to disclose that the gap G between the shoulder parts of the rotating tool satisfies the expression in claim 10.
The Examiner would like to point out that the current invention is based on an apparatus.  The gap is based on the material worked upon and is not part of the device.  The structure of Hirano meets the structure of the current invention.  The material worked upon and the process do not further limit the claim.  Therefore, Hirano meets the claimed invention.
The Applicant argues that the gap is controlled to satisfy the claimed expression.  The Applicant argues that Hirano solves a different problem and the gap is 1-50% of the thickness of the metal plates.  Hirano cannot achieve the advantageous effects of the current invention of claim 10.  
The Examiner disagrees.  Hirano teaches a double-sided friction stir welding tool with angles and with gaps.  Therefore, Hirano is capable of performing the method steps and meeting the claimed expressions.  Since the invention is drawn to an apparatus, the method steps and the expressions do not further limit the structure.  The Applicant has not provided and reasoning as to why Hirano would not be capable of meeting the process steps in the apparatus claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735